DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 11/02/2020 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 7-12 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-12 are pending and claims 1-6 are under examination.
Priority
Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). EP17184389, filed in Europe on 08/02/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amiral et al. (US5466582) in view of Coller (US5763199), Chance (US20150064800A), and Halverson (US 20110091911 A1).
With respect to claims 1 and 6, Amiral, throughout the reference and especially at abstract, 2:30-45, 3:15-25,  4:60-5:5, 8:15-50, 10:10-67, 11:5-67, and claims 1-11, teaches a method for detecting anti- PF4/heparin complex antibodies (claim 1) in a body fluid sample (plasma 2:35-40; claim 1 for sample), the method comprising i.) providing a reaction mixture by mixing the sample with a reagent (blood substances 4:65-67, which naturally contain platelets or 
Amiral does not teach a predetermined reference value and does not teach that the solid phase has been coated with FcgammaRIIa.
However, Coller, throughout the reference and especially at 6:35-55 teaches that in an agglutination assay, a control can be run simultaneously or predetermined.


Moreover, Chance, throughout the reference and especially at [0006] teaches that the antibody that binds to the PF4/heparin and creates an immune complex, which binds to FcγRIIA and aggregation of FcγRIIA receptors by the immune complex triggers platelet activation and aggregation through transmembrane signaling in HIT.
Finally, Halverson, throughout the reference and especially at [0035]-[0036], teaches immobilizing an isolated FcγRIIA on a bead.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have immobilized FcγRIIA on a bead, as taught by Halverson, in order to detect HIT immune complexes, as taught by Chance, and to use a predetermined control, as taught by Coller, in the method of Amiral.
One of ordinary skill in the art would have been to have immobilized FcγRIIA on a bead, as taught by Halverson, in order to detect HIT immune complexes, as taught by Chance, and to use a predetermined control, as taught by Coller, in the method of Amiral, because Amiral teaches measuring the control simultaneously and Coller teaches that controls can either be measured simultaneously or be predetermined. One would be motivated to FcγRIIA on a bead, because the immune complex for HIT binds to it and one would need the antigen to be able to bind to the bead.
One of ordinary skill in the art would have a reasonable expectation of success, because Chance teaches that the immune complex binds to FcγRIIA.
With respect to claim 2, Amiral at 8:23-40 teaches that the agglutination of the particulate solid phase in the reaction mixture is measured photometrically.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amiral et al. (US5466582) in view of Coller (US5763199), Chance (US20150064800A), and Halverson (US 20110091911 A1), as applied to claim 1, and further in view of Ullman (US20040175696A1).
With respect to claim 3, Amiral, Coller, Chance, and Halverson do not teach the first fraction is associated with a first component and the second fraction is associated with another component.  
However, Ullman, throughout the reference and especially at abstract and [0008] and claims 1-33, teaches using two types of solid phase, wherein a first fraction of the particulate solid phase has been associated with a first component of a signal-forming system and a second fraction of the particulate solid phase has been associated with a second component of the signal- forming system, and wherein the first and second component of the signal-forming system interact such that a detectable signal is formed when the first and the second component of the signal-forming system are brought into close proximity to one another, and the agglutination of the particulate solid phase in the reaction mixture is measured on the basis of the signal which is formed..  Ullman at id. teaches it increases sensitivity.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have two types of solid phase, wherein a first fraction of the particulate solid phase has been associated with a first component of a signal-forming system and a second fraction of the particulate solid phase has been associated with a second component of the signal- forming system, and wherein the first and second component of the signal-forming system interact such that a detectable signal is formed when the first and the second component of the signal-forming system are brought into close proximity to one another, and the agglutination of the particulate solid phase in the reaction mixture is measured on the 
One of ordinary skill in the art would have been motivated to have two types of solid phase, wherein a first fraction of the particulate solid phase has been associated with a first component of a signal-forming system and a second fraction of the particulate solid phase has been associated with a second component of the signal- forming system, and wherein the first and second component of the signal-forming system interact such that a detectable signal is formed when the first and the second component of the signal-forming system are brought into close proximity to one another, and the agglutination of the particulate solid phase in the reaction mixture is measured on the basis of the signal which is formed, as taught by Ullman, in the method of Amiral, as modified by Coller, Chance, and Halverson, because it increases sensitivity.
One of ordinary skill in the art would have a reasonable expectation of success, because Ullman demonstrates a sensitive method.

	With respect to claims 4-5,   Ullman at abstract, [0006], [0082] and [0271] teaches that one component is a chemiluminescent agent and the other is the photosensitizer and that chemiluminescence is measured.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/003760 in view of Halverson (US 20110091911 A1).
Copending Application No. 16/003760 at claims 1-10 teaches all limitations except that the solid phase contains FcgammRIIa.
However, Halverson, throughout the reference and especially at [0035]-[0036], teaches immobilizing an isolated FcγRIIA on a bead.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have immobilized FcγRIIA on a bead, as taught by Halverson, in the method of Copending Application No. 16/003760.
One of ordinary skill in the art would have been to have immobilized FcγRIIA on a bead, as taught by Halverson, in the method of Copending Application No. 16/003760, because the immune complex for HIT binds to it and one would need the antigen to be able to bind to the bead.
One of ordinary skill in the art would have a reasonable expectation of success, because the immune complex binds to FcγRIIA.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
In light of Applicant’s amendment, the claim objections are withdrawn.
Applicant's arguments filed 11/02/2020 have been fully considered with respect to the 35 U.S.C. 103 rejection and double patenting rejections but they are not persuasive. Applicant argues that one would not have employed particles coated with Fcgamma RIIa, because Halverson is directed to predicting the likelihood of a hemolytic event. Essentially, Applicant is In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is from the field of diagnostics and immunoassays and is a blood disorder, which is reasonable pertinent to the particular problem.  Applicant argues that one would not use Fcgamma proteins, because they bind to many different IgG.  However, since you are trying to bind to a complex, one would want to use Fcgamma, which binds to the Fc region of the antibody.  Applicant does not argue the dependent claims.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.